Citation Nr: 0209825	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  02-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1972 to 
September 1973.

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from a July 2000 rating decision of the 
Houston, Texas, VA Regional Office (RO).

The veteran testified at a Central Office (CO) hearing before 
the undersigned Board Member in June 2002.  A transcript of 
that hearing has been associated with the record on appeal.


FINDINGS OF FACT

It is not shown by clear and convincing medical evidence that 
the veteran lacks the mental capacity to contract or manage 
his own affairs, including the disbursement of funds, without 
limitation.


CONCLUSION OF LAW

The veteran is competent for VA purposes.  38 U.S.C.A. §§ 
501, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.353 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

This veteran contends that he is mentally competent to handle 
his own personal and financial affairs.


Factual Background

In an April 2000 decision, the Board granted service 
connection for pre-existing schizophrenia based on 
aggravation in active service.  In a May 2000 rating action 
implementing that decision, the RO assigned a total (100 
percent) disability rating for schizophrenia, paranoid type, 
effective from June 1977.  In that same decision, the RO 
notified the veteran that it proposed to find him incompetent 
based upon a review of the medical evidence in the claims 
file.  

In July 2000, the veteran's attorney submitted two letters 
from C. S., Ph.D., who is the Director of the Colorado Center 
for Biobehavioral Health and an Assistant Professor in the 
Department of Psychology at the University of Colorado, 
Boulder, upon whose report the Board had based its April 2000 
decision that the veteran's pre-existing condition was 
aggravated by military service and that service connection 
was warranted for schizophrenia.  In a June 2000 letter, Dr. 
C. S. indicated that she had never personally interviewed the 
veteran and that her most recent notes were from a year ago, 
therefore she could not know whether his illness was being 
treated by adequate medication and whether the veteran was 
cooperating with his treatment.  She suggested that VA do an 
evaluation of the veteran's current functioning before making 
its competency determination.  If the VA evaluation showed 
that the veteran was not adequately stabilized and was 
failing to manage his activity of daily living, then the 
evaluator might conclude that a guardian was needed.  If that 
was the case, Dr. C. S. recommended that the veteran's 
stepmother be considered, indicating that it would be in the 
veteran's best interest because over the years his 
relationship with her was probably the best he had ever had 
with anyone.  In a follow-up statement dated in July 2000, 
Dr. C. S. stated that in her review of the claims file, she 
had found nothing in the medical reports to suggest that the 
veteran could not handle his own funds.  She reiterated her 
suggestion that, if VA deemed the appointment of a fiduciary 
as necessary, the veteran's mother would be an excellent 
choice.

Final action on the proposed incompetency rating was 
implemented by a rating decision issued in July 2000.
  
In an August 2000 statement, the veteran's attorney noted 
that the veteran felt that he should be his own guardian and 
enclosed copies of his bills for rent, utilities and cable 
TV, showing that the veteran was current on all of his bills 
and that he was capable of handling his own funds.  If a 
fiduciary must be appointed, then the attorney recommended 
that the veteran's mother be appointed to manage the 
veteran's funds, indicating that a field investigation should 
reveal that she was capable of acting in her son's best 
interest.

At a July 2001 VA examination, the examiner noted that the 
veteran began crying when he was asked the date and explained 
that he knew it was a Tuesday in July 2001 but that he did 
not know the date.  He stated that he did not know the county 
he was in, but he did know that he lived in Jefferson County.  
It took him two attempts to repeat three words; none of which 
he remembered after five minutes. The veteran refused to 
perform serial 7 subtractions and he made two errors in 
serial 3 subtractions and refused to spell a 5-letter word 
backwards.  He could not repeat "no ifs, ands or buts."  The 
veteran made one mistake in following a three-step command.  
He was unable to copy intersecting pentagons or write a 
sentence.  The veteran demonstrated poor motor planning.  His 
overall score on the Folstein mini-mental status examination 
was 20/30.  The examiner indicated that the veteran's fund of 
information was impaired, when first asked who the president 
was he indicated that God was the president.  He added that 
he did know that George W. Bush had been designated president 
and that prior to that it had been Clinton, but he could name 
no other presidents.  The veteran was unable to give an 
abstract interpretation of a proverb.  The assessment was 
paranoid schizophrenia and somatoform disorder with a Global 
Assessment of Functioning (GAF) score of 40.  The examiner 
opined that the veteran was not competent for VA purposes.  
She added that anything that required the veteran to listen 
and to think was overwhelming for the veteran, noting his 
outburst of tears when asked the date.  She stated that he 
could not perform simple arithmetic, that he demonstrated 
poor motor planning; and that he had difficulty with auditory 
processing.

At an August 2001 field investigation, the veteran's overall 
appearance was considered very good.  The veteran indicated 
that he was treated at the VA outpatient clinic in Beaumont, 
which was where he got his medications.  The veteran was able 
to perform all of his own daily requirements without any 
help.  Although he had difficulty sleeping at night, the 
veteran indicated that his new medication seemed to help.  He 
was able to operate an automobile and had a valid driver's 
license.  The veteran was very much aware of time, place, 
person and events.  He understood all that was discussed.  
But there were times when he strayed from the subject to talk 
about something else, mainly complaining about his treatment 
by the VA and the fact that he had a fiduciary.  The veteran 
did comprehend what was being discussed but became very upset 
and angry about having to answer some of the questions.  He 
did, however, respond to each question and could make his 
needs known with clear speech.   The investigator commented 
that the veteran had difficulty with anger management, was 
easily agitated or upset, and had a problem dealing with 
people of authority.  

The veteran was very clear and had a good understanding 
concerning the sources and the amount of his income.  He had 
full control of his Social Security (SSI) benefits of $647 
and his $2,107 allowance from his VA fiduciary each month.  
The veteran knew the limitation of his income and appeared to 
have done quite well in managing his funds.  The veteran 
recently had moved into a new two-bedroom home situated on 
the west side of Beaumont.  The house was tastefully 
furnished with new pieces, pictures and other items.  The 
veteran had ample clothing and many personal items were 
observed.  He was very pleased with his new environment, 
which appeared conducive for his needs.  There were many 
improvements to the property, which the veteran had done, 
such as, a new fence, storage building, driveway and 
furnishings.  Most of these improvements, the veteran paid 
for from his monthly income allowance.  He had bought a home 
and car, both moderate in their cost, and the veteran did 
seem to have some restraint for not going out and blowing his 
recent large retroactive amount from the VA.  The home and 
some of the furniture was paid for from the retroactive VA 
award funds.  The veteran had taken care of the debts he 
claimed he owed to other people and he was very conservative 
in his spending.  The veteran indicated that he was handling 
the pressure from others, who wanted to borrow from him.  

It was the opinion of the investigator that the veteran could 
handle his own regular monthly benefit amounts but because of 
the large estate he had, the investigator opined that the 
veteran might find it a bit difficult handling his total 
estate.  The investigator noted that there was no 
guardianship in effect because the Jefferson County Court had 
denied the request of Ms. A. E. B., the veteran's VA 
fiduciary, for guardianship.  But, because the July 2001 VA 
examiner had found the veteran incompetent, the investigator 
recommended that Ms. A. E. B. be certified as the veteran's 
legal guardian since the court had not approved of her 
request to be appointed the veteran's guardian.

At a June 2002 personal hearing, the veteran submitted a 
report from Dr. C. S. based on a two-hour interview with the 
veteran.  In her report, Dr. C. S. noted that the veteran was 
neatly dressed and obviously had taken care of his personal 
grooming needs very well.  She stated that he had read the 
July 2001 VA examination report and was struck by the 
contrast in the veteran's behavior in her presence and at the 
VA examination, as well as his much better performance on the 
mental status tests.   The veteran did not become nervous and 
upset during their interview.  He did not cry; his affect was 
quite appropriate; and he was not agitated.  She added that 
it was a very pleasant experience.  The veteran answered most 
of the formal questions relatively easily and did not lose 
his composure if he did not know an answer.  He not only 
could interpret proverbs abstractly, but he frequently spoke 
in metaphoric terms about people and handling money.  
Although it was obvious that the veteran's memory was 
affected to some extent by his illness, and the July 2001 VA 
testing showed that under duress the veteran could appear to 
have low intellectual functioning, the veteran appeared to 
her to have an intelligence level measured in the lower end 
of the average range, that is, between 90 and 100.  The 
veteran was able to do simple arithmetic, both adding and 
subtracting.  He remembered three words and could repeat them 
after five minutes; he did serial 7's from 100 with two 
mistakes and serial 3's with no mistakes; repeated "no ifs, 
ands or buts" perfectly; followed three complicated commands; 
spelled "strands" backwards correctly, and knew the 
presidents -- George W. Bush, Bill Clinton, George Bush, Sr., 
and could name Kennedy, Roosevelt, Washington, and Lincoln.  
She asked the veteran why he could answer so many of her 
questions that he could not for the VA examiner.  In 
response, the veteran said that when he tried to talk to the 
examiner about how well he paid his bills, she cut him off by 
saying "I'm not interested in your bills.  I'm only 
interested in doing what the VA wants me to do."  He added 
that the examiner's treatment confused him and he felt as if 
he had been treated like he was "3/5 of a human being."  The 
veteran stated that the VA examiner was unkind and arrogant 
towards him, so this threw him off.  Whether or not the 
veteran's perception of the examiner was accurate, it was 
clear that this perception caused him stress and led to 
failures with the VA examiner, which did not occur with her.  
Dr. C. S. stated that she did not see signs in the way the 
veteran had handled his funds in the past nor did she see any 
signs now that would give her concern about his being without 
a fiduciary.  She was not sure why VA felt that the veteran 
was not competent to handle his funds unless VA felt that the 
veteran might mishandle the larger $200,000 amount that the 
fiduciary had control of, even though he was handling his 
$2,100 monthly allowance very responsibly.  The veteran 
indicated that he knew how to ask for help if he needed it 
and that he would ask his nurse friend, who had stuck with 
him for twelve years or his attorney, if he got in any kind 
of trouble.  Dr. C. S. reiterated that the diagnosis of 
schizophrenia/schizoaffective disorder alone does not make 
one incompetent to handle money.  She noted that the veteran: 
takes his medications regularly; has a long history of 
competently handling his money; has no outrageous plans for 
spending it; and knows the value of money better than most 
people adjudged competent to handle their money.  Dr. C. S. 
noted, even if his illness should worsen, the veteran has no 
history of spending money inappropriately in even his worst 
episodes.  She could see no reason why the veteran should be 
judged incompetent to handle all of his money. Dr. C. S. 
opined that she saw the veteran's pride in his possible 
financial independence as healthy, and thought that the 
veteran would even improve more in his overall functioning if 
given the responsibility of his finances.

At the aforementioned hearing, the veteran testified: that he 
had found and bought his house by himself; that he drives his 
parents to doctor appointments and does other things for 
them; that he has always managed his SSI funds since 1977; 
that the only reason he might not pay his bills on time is 
because the VA fiduciary sends his VA checks late; that he 
has never been homeless; that he has always had enough food 
to eat; that he has never done ill-advised things like giving 
his money away to people; and that he did not have a criminal 
record.  He indicated that he had bought his tickets and 
traveled alone to both Colorado to see Dr. C. S. and to 
Washington for his hearing.  The veteran said that the county 
court had found him competent to handle his own affairs.  He 
testified that he took his medications daily.  The veteran 
added that he knew the value of money and that he had 
struggled too hard to be throwing money away.  

Analysis

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's increased rating claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim and will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which is effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the issue of competency have 
been properly developed as private and VA treatment records, 
various reports and statements from Dr. C. S., a July 2001 VA 
examination report, an August VA 2001 field investigation 
report, and a transcript of the June 2002 hearing have been 
associated with the file.  Under these circumstances, the 
Board finds that the VCAA does not mandate another 
examination.  In a March 2001 statement of the case (SOC) and 
rating decisions dated in May and July 2000 and January 2002, 
the RO advised the veteran of what must be shown before 
making an incompetency determination.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all medical evidence, which might be relevant to the 
veteran's claim.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

In this case, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing competency determinations.  
He has, by notification letters, rating decisions, and an 
SOC, been advised of the evidence considered in connection 
with his appeal.  Further, all of the relevant evidence has 
been considered.  Moreover, in light of the decision here 
that the veteran is mentally competent to handle his affairs, 
the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Applicable VA regulations provide that a mentally incompetent 
person is one who because of injury or disease lacks the 
mental capacity to contract or to manage his or her own 
affairs, including disbursement of funds, without limitation.  
38 C.F.R. 
§ 3.353(a) (2001).  There is, however, a presumption in favor 
of competency: Where reasonable doubt arises regarding a 
beneficiary's mental capacity to contract or to manage his or 
her own affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. 
§ 3.353(d).  Unless the medical evidence is clear, convincing 
and leaves no doubt as to the person's incompetency, the 
rating agency will make no determination of incompetency 
without a definite expression regarding the question by 
responsible medical authorities.  38 C.F.R. § 3.353(c).  
Considerations of medical opinions will be in accordance with 
the principles cited above in paragraph (a) of 38 C.F.R. 
§ 3.353.  Determinations relative to incompetency are based 
upon all evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  Id.

The Board has reviewed the appellate record and finds that 
there is sufficient reasonable doubt in this case concerning 
the veteran's competency so that presumption of competency is 
not overcome.  In March 2001, a Texas court found the veteran 
competent after his VA fiduciary had requested that she be 
appointed his guardian.  The Board notes, however, that a VA 
examiner that found the veteran to incompetent in July 2001, 
even though another VA examiner had found him to be competent 
in October 1995.  In the opinion of the Board, the July 2001 
VA examiner's opinion that the veteran was incompetent, 
compared to the March 2002 statement from the Dr. C. S., who 
had reviewed the veteran's six-volume record, and an August 
2001 VA field investigation report, is insufficient by itself 
to support a determination of incompetency.  The July 2001 
report indicated that the veteran was incompetent because the 
examiner felt that anything that required the veteran to 
listen and to think was overwhelming for him; he could not 
perform simple arithmetic, and he had difficulty with 
auditory processing.  It did not address competency in light 
of ability to handle funds.  

The balance of the evidence supports the veteran's claim.  A 
March 2002 opinion from Dr. C. S., who had reviewed both July 
2001 VA examiner's report and had performed her own 
examination of the veteran, found the veteran competent.  She 
appropriately supported her conclusion that the veteran is 
competent.  Dr. C. S. noted that the veteran: takes his 
medications regularly; has a long history of competently 
handling his money; had no outrageous plans for spending it; 
and knows the value of money better than most people adjudged 
competent to handle their money do.  Even if his illness 
should worsen, she added that the veteran has no history of 
spending money inappropriately in even his worst episodes.  
Dr. C. S. could see no reason why the veteran should be 
judged incompetent to handle all of his money.  She saw the 
veteran's pride in his possible financial independence as 
healthy and thought that his overall functioning would 
improve more, if he were given responsibility for his 
finances.  Her opinion is bolstered by the August 2001 VA 
field investigation findings, which indicated that the 
veteran had been managing his monthly funds well and knew the 
value of money.  

As the veteran ably asserts, he has managed to handle his 
financial funds all of his adult life notwithstanding his 
mental disorder, and it was not until very recently that his 
ability to do so was questioned.  As stated above, 
determinations relative to incompetency are based upon all 
evidence of record, and there should be a consistent 
relationship between the percentage of disability, facts 
relating to commitment or hospitalization and the holding of 
incompetency.  In this case, the preponderance of the medical 
evidence does not support a determination of incompetency, 
and thus, the presumption in favor of competency must be 
applied.  Cf. Sanders v. Brown, 9 Vet. App. 525, 529 (1996) 
(a VA determination of incompetence must stand when only 
rebutted by lay evidence).

Accordingly, the Board concludes that the veteran is 
competent to manage his own affairs, including the 
disbursement of funds, without limitation. 


ORDER

The veteran is competent to manage his affairs, including 
disbursement of funds, without limitation.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

